PER CURIAM:
Jerome Smith appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 3:10-cr-00217-REP-l (E.D.Va. Mar. 19, 2012). We deny Smith’s motion for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.